Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  
Claim Objections
Claims 12, 13, 16, 20, 21, and 23 are objected to because of the following informalities:  the claims recite non-physiological characteristics as physiological parameters. For instance, temperature of inhaled air, and concentration of CO2 in inhaled air are not physiological parameters. A picture is also not a physiological parameter.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (2014/0228905 A1, hereinafter “Bolea”).
Regarding claim 1, Bolea shows a method of circumferentially disposing a plurality of electrode contacts 216 around a trunk of a hypoglossal nerve (HGN) (Figs. 21A-21B, para. 0189, describing a nerve cuff, and para. 0162, describing positioning the electrodes to a specific part of the HGN, including the trunk; para. 0164-0165 also describe suitable nerve stimulation sites, including the HGN trunk in the last sentence of para. 0165). Under the broadest reasonable interpretation, “sets of the electrode contacts” includes groups of the presently existing electrode contacts, including overlap of which electrodes comprise a “set”. Bolea teaches that the electrodes can be arranged in a manner appropriate to the stimulation delivery needed, in plurality of electrodes and grouped as sets of electrodes (para. 0243-0244), and selecting combinations of the electrode contacts to steer delivery of electrical stimulation (para. 0402, 0711). Bolea shows, that when selecting combinations of electrode contacts, that Bolea tries different combinations and tests the results of each combination (para. 0402).  Since Bolea shows arranging a plurality of electrode contacts around the HGN trunk, and selecting combinations of the electrode contacts for stimulation delivery, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected sets (the combination groupings) of the plurality of electrode contacts to provide appropriate stimulation delivery to the stimulation site.
Bolea further shows sequentially delivering an electrical pulse train to each of a plurality of sets (as modified above) of the electrode contacts (para. 0246, describing that signal delivery does not interfere with delivery to other electrodes; para. 0421, describing sequential 
Bolea shows measuring a physiological parameter of the patient indication of an efficacy of the delivered electrical pulse train in treating obstructive sleep apnea (OSA) (para. 0267, wherein the physiological parameter relates to respiration/inspiration), and selectable electrode contacts (para. 0221), wherein measuring the physiological parameter includes measuring tongue protrusion in response to HGN stimulation, in order to both determine optimal electrode combinations (para. 0402) and to provide appropriate stimulation to the nerve, such that Bolea shows selecting one of the sets of electrode contacts based on the measured physiological parameter by way of selecting the stimulation mode that targets specific stimulation to the electrodes for the appropriate stimulation pattern (para. 0580-0581, 0656).

Regarding claim 2, Bolea shows wherein the electrical pulse train is delivered from a neurostimulator, the method further comprising programming the neurostimulator with the selected set of electrode contacts (Figs. 1-2, para. 0127, 0132, 0710).  
Regarding claim 3, Bolea shows wherein the device used for the method is sized for an HGN trunk having a diameter in the range of 2.5 mm to 4.0 mm (para. 0146, wherein the nerve cuff can accommodate an HGN trunk having a diameter within the claimed range; para. 0216, wherein the nerve cuff is placed around an HGN, including the HGN trunk as discussed above; para. 0604, wherein an appropriate sized cuff is selected based on the nerve diameter – therefore, Bolea shows using an appropriate cuff for the HGN trunk having a diameter between 2.5 mm to 4.0 mm).  
Regarding claim 4, Bolea shows wherein the plurality of electrode contacts comprises at least three electrode contacts (Figs. 21A, electrodes 216).  
Regarding claim 5, Bolea shows a plurality of electrode contacts 216 (Fig. 21A). Since Bolea shows providing a plurality of electrodes 216 circumferentially about a nerve to allow for delivering stimulation about the circumference of the nerve (Fig. 21A, para. 0189), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of electrode contacts comprise at least six electrode contacts, for the purpose of delivering/steering appropriate stimulation delivery to the stimulation site, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 6, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 180-degree arc around the HGN trunk (Figs. 21A-21B, para. 0189, wherein the electrode contact points are all around the circumference of the nerve, unlike the embodiment shown in Fig. 22, para. 0190, which is semi-circular and contacts a length and not a circumference of the nerve).  
Regarding claim 7, Bolea shows wherein the plurality of electrode contacts circumferentially span at least a 270-degree arc around the HGN trunk (see the rejection of claim 6 above).  
Regarding claim 8, Bolea shows wherein the plurality of electrodes are spatially arranged to establish multiple electrical contact points around the HGN trunk, and to allow for field steering (para. 0189) and selective activation of electrodes (para. 0711). Bolea shows that electrode spacing allows for optimal current steering, in order to effectively target specific stimulation sites given the electrode arrangement (para. 0164, 0207 “stimulate a select area or fascicle(s)”, 0711 “electrical field steering…used for selective activation”), so the spacing of electrodes, inherently comprising center-to-center distance spacing, is optimized for performing the method effectively. Bolea shows close, but not overlapping electrode spacing arrangements (Figs. 27A-27C), wherein the electrodes are shown to be at least equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts. In the alternative, if the spacing arrangement is not shown by Bolea’s figures, since Bolea shows that spacing is important to provide appropriate electrical contact and desired control of stimulation delivery according to electrode positioning and spacing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further optimized Bolea’s method and arranged the electrodes such that a center-to-center spacing of each pair of adjacent ones of electrode contacts is equal to or less than twice the width of each electrode contact of the respective pair of electrode contacts, since "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")
Regarding claim 9, Bolea teaches wherein the electrodes are configured to be arranged in a bipolar mode (para. 0211-0214), and that the stimulation output is configured to deliver bipolar stimulation (para. 0460, 0481). Bolea shows sets of electrode contacts and sequential delivery as discussed in the rejection of claim 1 above. Based on Bolea’s teaching to provide a bipolar arrangement and bipolar stimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea so that each set of electrode contacts comprises a pair of adjacent ones of the electrode contacts, and the electrical pulse train is sequentially delivered to each set of electrode contacts in a bipolar mode.  
Regarding claim 10, Bolea shows wherein each set of electrode contacts comprises a single electrode contact, and the electrical pulse train is sequentially delivered to each set of electrode contacts in a monopolar mode (para. 0651-0652).  
Regarding claim 11, Bolea shows wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude and a subsequent higher stimulating current or voltage amplitude, such that one or more peripherally located nerve fascicles in the nerve are pre-conditioned by the initial preconditioning current or voltage amplitude, and one or more centrally located nerve fascicles in the nerve further away from the at least one electrode than the peripherally located nerve fascicles are triggered by the higher stimulating current or voltage amplitude, while the one or more pre-conditioned peripherally located nerve fascicles are not triggered by the higher stimulating current or voltage amplitude (para. 0653-0656).  
Regarding claims 12-13, as previously discussed in the rejection of claim 1 above, Bolea shows wherein the measured physiological parameter relates to respiration/inspiration (para. 0267). Bolea further shows wherein the respiration sensing includes a temperature sensor to detect temperature of inhaled and exhaled air of the patient (para. 0379).  
Regarding claim 14, Bolea shows wherein the physiological parameter comprises respiration (above), but lacks showing that the respiration sensing features include the concentration of CO2 in inhaled and exhaled air of the patient. Bolea acknowledges that oxygen saturation level is affected by and associated with the stimulation which affects respiratory flow (para. 0575), and oxygen desaturation is affected by body position (para. 0488), which also affects the treatment for OSA (para. 0492). Bolea also shows using an oxygen sensor for measuring oxygen desaturation for determining effective stimulation settings (para. 0637), wherein the measuring and determining further include oxygen saturation severity and variations in respiratory rate and respiratory prediction (para. 0644). Since measuring for oxygen desaturation is the same as measuring for percentage of oxygen and determining if it is lower than it should be, it would have been obvious to one having ordinary skill in the art before the effective filing date to have used this to determine concentration of CO2 and if it is higher than it should be, which essentially provides the same information for determining the oxygen or CO2 levels and the quality of the patient’s respiratory pattern. Bolea therefore shows oxygen concentration in inhaled and exhaled air of the patient, and the modification would be a simple calculation of the oxygen concentration to provide CO2 levels in inhaled and exhaled air of the patient, when detecting and treating OSA with nerve stimulation treatment. After the modification to determine CO2 concentration in inhaled and exhaled air of the patient, the method would coordinate the selection of electrodes and stimulation therapy of Bolea based on physiological parameters that include sensing oxygen and CO2 concentration in inhaled and exhaled air.

Regarding claim 15, Bolea further shows controlling stimulation delivery to innervate a desired muscle that affects patency of the upper airway (para. 0129, wherein the stimulus is to innervate the upper airway muscles during the inspiratory phase, wherein improved capture is accomplished during the inspiratory phase, wherein the upper airway muscle is known to include the tongue, para. 0157; para. 0140 describing innervating a specific nerve of a desired muscle). Bolea shows stimulation for the purpose of capturing the entire inspiratory phase, for controlling movement of the tongue of the patient (para. 0353), and increasing the capture threshold while being mindful of safety (para. 0430), wherein the capture threshold is recorded to confirm correct positioning of the cuff on the nerve (para. 0544), which also confirms capture that causes movement of the tongue (para. 0607), and to promote patient comfort (para. 0560). Bolea also shows determining if stimulation can be adjusted (para. 0561, 0573), when controlling for an effective stimulation delivery (para. 0562). Bolea does not use the term “electrical potential”, but based on these teachings of effective capture for controlling tongue movement, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have found Bolea’s teaching of determining and recording capture thresholds to include determining and recording the electrical potential to verify that the muscle cells of the tongue have been activated for controlling innervation of the tongue to treat OSA.  
Regarding claim 16, Bolea shows visually observing effects of the nerve stimulation to confirm efficacy of treatment (para. 0157) and display means of treatment data (para. 0533), so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea to display a picture of the airway of the patient when observing efficacy of treatment.
Regarding claim 17, Bolea further shows wherein the physiological parameter comprises the movement of the tongue of the patient, to coordinate effective stimulation delivery according to respiration (para. 0129) and tongue movement (para. 0130, 0669).  
Regarding claim 25, Bolea shows wherein the electrode contacts are located on the HGN trunk proximal to a medial branch of the HGN trunk (para. 0157, 0161, 0165, wherein the electrodes are so positioned to innervate the desired muscles controlling patency of the upper airway).


Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea as applied to claim 1 above, and further in view of Bradley et al (US 2006/0195159 A1, hereinafter “Bradley”).
Regarding claim 18, Bolea shows selecting electrode combination sets for steering stimulation delivery to the nerve, as discussed in the rejection of claim 1 above. Bolea also shows quantitatively scoring how the stimulation therapy affects airway response, by scoring airway size with relation to tongue movement/position (para. 0669). Bolea lacks showing scoring the electrode contact sets based on the physiological characteristics of the airway and tongue movement/position as affected by the electrode combination set selection and steering for stimulation delivery. Bradley teaches that it is known in the art of electrode selection to rank/score the electrodes in order of preference for a desired treatment or effect (para. 0078-0079), wherein the ranking/scoring is based on measured outcomes of stimulation applied and their responses (para. 0077). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea’s selection of electrode contact sets based on a measured physiological parameter of the airway size and tongue movement/position in view of Bradley’s ranking/scoring of electrodes to be used in order to achieve a desired stimulation outcome or effect, such that the modification comprises computing a rank/score of each of the electrode contact sets based on the respective measured physiological parameter.  
Regarding claim 19, Bolea in view of Bradley renders obvious the invention of claim 18 above. Since the combination shows improving selection of the electrode combination sets and stimulation therapy for treatment of OSA based on the measured physiological parameter, which includes detecting respiration/inspiration, the combination renders obvious determining the efficiency of each inspiration phase in the respiratory cycle based on the measured physiological parameter, and computing the score based on the determined efficiency of each inspiration phase in the respiratory cycle.  
Regarding claim 20, Bolea in view of Bradley renders obvious the invention of claim 18 above. Bolea further shows wherein the measured physiological parameter comprises detecting a peak-to-peak difference in the respiratory cycle of the patient (para. 0258, 0283) to predict inhalation/exhalation of the patient (para. 0497), and sensing temperature differences of inhaled and exhaled air of the patient (para. 0379). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have correlated these two features to improve detection and prediction of inhalation/exhalation of the patient, and determined the efficiency of the inspiration phase of the respiratory cycle based on the measured peak-to-peak difference in66Attorney Docket No.:AMF-009USCON2-A711 CON2 temperature of inhaled and exhaled air of the patient, in order to assist in scoring and selecting the appropriate electrode sets and stimulation therapy to treat the OSA, wherein the score (as modified in view of Bradley above) is computed based on the determined efficiency of each inspiration phase in the respiratory cycle.
Regarding claim 21, Bolea in view of Bradley renders obvious the invention of claim 18 above. Bolea further shows wherein the measured physiological parameter comprises detecting a peak-to-peak difference in the respiratory cycle of the patient (para. 0258, 0283) to predict inhalation/exhalation of the patient (para. 0497). See the rejection of claim 14 above, wherein Bolea shows using an oxygen sensor to measure oxygen desaturation, and the modification to calculate for CO2 concentration renders obvious the respiration sensing features to include the concentration of CO2 in inhaled and exhaled air of the patient in order to improve the methods used to detect and treat OSA with nerve stimulation treatment. As discussed in the rejection of claim 14 above, after the modification to detect CO2 concentration, the method would coordinate the selection of electrodes and stimulation therapy of Bolea based on physiological parameters that include sensing oxygen and CO2 concentration in inhaled and exhaled air.
It would have been further obvious to correlate this modification to detect oxygen and CO2 concentration in inhaled/exhaled air, with Bolea’s peak-to-peak detection of inhalation/exhalation to improve detection and prediction of inhalation/exhalation of the patient, and determined the efficiency of each inspiration phase in the respiratory cycle based on the measured peak-to-peak difference in the concentration of CO2 in inhaled and exhaled air of the patient, in order to assist in scoring and selecting the appropriate electrode sets and stimulation therapy to treat the OSA, wherein the score (as modified in view of Bradley above) is computed based on the determined efficiency of each inspiration phase in the respiratory cycle. 

Regarding claim 22, see the rejection of claim 15, which also applies to the rejection of claim 22, which renders obvious modifying Bolea so that the physiological parameter comprises the electrical potential generated by the muscle cells of a tongue of the patient, for controlling innervation of the tongue to treat OSA.  It would have been obvious to incorporate this feature when scoring and selecting the electrode combination set based on this physiological parameter, to determine the extent to which one or more tongue protrusor muscles are activated based on the measured electrical potential generated by the muscle cells of a tongue of the patient, wherein the score is computed based on the determined extent to which the one or more tongue protrusor muscles are activated.  
Regarding claim 23, Bolea shows visually observing effects of the nerve stimulation to confirm efficacy of treatment (para. 0157) and display means of treatment data (para. 0533), so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolea to display a picture of the airway of the patient when observing efficacy of treatment. It would have been further obvious to incorporate this feature when scoring and selecting the electrode combination set based on this physiological parameter, comprising determining the extent to which the airway of the patient is obstructed based on the picture of the airway of the patient, wherein the score is computed based on the determined extent to which the airway of the patient is obstructed.  
Regarding claim 24, Bolea further shows wherein the physiological parameter comprises the movement of the tongue of the patient, to coordinate effective stimulation delivery according to respiration (para. 0129) and tongue movement (para. 0130, 0669). It would have been further obvious to incorporate this feature when scoring and selecting the electrode combination set based on this physiological parameter, comprising67Attorney Docket No.:AMF-009USCON2-A711 CON2 determining the extent to which the tongue of the patient protrudes based on the movement of the tongue of the patient, wherein the score is computed based on the determined extent to which the tongue of the patient protrudes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792